This is an appeal from an order made June 28, 1917, refusing to vacate a receivership, and refusing to dissolve a temporary injunction.
There is no appeal permitted by law from an order refusing to dissolve an injunction, but the last Legislature passed an act allowing appeals from interlocutory orders refusing to vacate receiverships. General Laws 1917, Reg. Sess. c. 168.
The case is therefore before us solely on the question of the appointment of a receiver. No briefs have been filed. There is no statute dispensing with briefs in cases of this kind.
The appeal will be dismissed for want of prosecution.